Title: James Madison to Edmund Brown, 1 April 1827
From: Madison, James
To: Brown, Edmund


                        
                            
                                
                            
                            
                                
                                    
                                
                                Apl. 1. 1827
                            
                        
                        I have recd. Sir, your letter of Mar 27 inclosing seed of the Eggplant, and a Sample of the Tobo. commanding
                            the highest price Mrs. M. thanks you for the former, as I do for the latter: The sample surprizes us all. Tobo. of a
                            stronger & less bright character had been supposed best suited for the Chewing manufactory. If <it> be  the quality
                            however & not the colour of your sample that constitutes its chief merit, I should imagine that our first
                            & second crops from the new red land, could not be inferior to it. My overseer says the Tobo you looked at in his
                            absence was not the best part of his crop, & that the leaf you selected was from his last Cutting. Like others,
                            even of our Growers he discovers nothing in your sample that accounts for the preference it enjoys.
                        
                            
                                
                            
                        
                    